In a negligence action to recover damages for personal injury allegedly sustained in an automobile accident, the corporate defendant, M. A. Hittner & Sons, Inc., appeals from so much of an order of the Supreme Court, Kings County, entered December 26, 1963, as granted plaintiffs’ cross motion for the discovery and inspection of a written statement made by the individual defendant, Edward Kuibis, to an insurance broker prior to the institution of the action. Order, insofar as appealed from, reversed, without costs, and plaintiffs’ cross motion denied. In our opinion, the written statement which the individual defendant Edward Kubis gave to the insurance broker during the course of the latter’s investigation into the circumstances of the accident here involved is not available for discovery under CPLR 3101 (Fmegold v. Lewis, 22 A D 2d 447; Kcmdel v. Tocher, 22 A D 2d 513; Zamaglia v. Engert, 23 A D 2d 790). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.